Citation Nr: 0720510	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-39 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to an increased rating for benign positional 
vertigo, labyrinthitis, and tinnitus, currently evaluated as 
10 percent disabling. 

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD), effective from June 17, 
2004.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from June 1961 through 
December 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD and assigned a 10 
percent rating, effective from June 17, 2004, and also denied 
a rating in excess of 10 percent for tinnitus with history of 
positional vertigo and labyrinthitis.  In October 2006 the 
veteran testified at a videoconference hearing at the RO, 
before the undersigned Veterans Law Judge.  Finally, in an 
October 2006 statement, the veteran's VA therapist opined 
that was unemployable due to his PTSD symptoms.  The veteran 
also testified that he was unable to work currently due to 
his PTSD.  The Board finds it reasonable to infer a claim for 
a total disability evaluation due to individual 
unemployability (TDIU).  This issue has yet to be developed 
or adjudicated by the RO.  Accordingly, it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected benign positional 
vertigo, labyrinthitis, and tinnitus is manifested by 
bilateral, constant tinnitus, dizziness, loss of balance, and 
recurrent unsteadiness or staggering, without evidence of 
Meniere's syndrome.

2.  The evidence of record shows the veteran's service-
connected PTSD is manifested by no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
reports of panic attacks, chronic sleep impairment, and 
reports of memory problems.


CONCLUSIONS OF LAW

1.  The criteria for a separate 30 percent rating for benign 
positional vertigo and labyrinthitis have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Codes 6204, 6260 (2006).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

3.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a 30 rating for PTSD have been met, 
effective from June 17, 2004.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In August 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The August 2004 letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the August 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
September 2005 SOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, the veteran has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not apply here.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since he 
was notified of the Dingess precedent in a letter dated in 
March 2006.

II.  Factual Background

By July 1991 rating decision, the RO granted service 
connection for benign positional vertigo, labyrinthitis, and 
tinnitus, and indicated that all three disabilities would be 
"included under one diagnosis".  A 10 percent rating was 
then assigned pursuant to Diagnostic Code 6204, effective 
from January 1, 1991.

Received from the veteran in June 2004 was his claim for an 
increased rating for his service-connected benign positional 
vertigo, labyrinthitis, and tinnitus.  He asserted that he 
had constant recurrences of dizziness and staggering.  He 
also claimed entitlement to service connection for PTSD.

VA treatment records show that in June 2004 the veteran was 
seen for an initial intake at the Las Vegas VA Medical Center 
(VAMC) for his PTSD symptoms.  He had been seen at the Vet 
Center and referred to the VAMC.  He was crying during the 
intake, and reported having poor sleep with nightmares.  He 
was alert and oriented, but his mood and affect were labile.  
His insight into PTSD was poor.  He reported being 
hypervigilant.  In October 2004 his mood was euthymic and his 
memory was intact.  He reported having nightmares, anger, and 
sleep disturbance.  He had avoidance of family, did not want 
to make friends, and felt distant from his wife.  The 
diagnoses included anxiety disorder and chronic PTSD.  A 
Global Assessment of Functioning (GAF) score of 40 was noted.  

Vet Center treatment records show that the veteran was first 
seen in June 2004, and he reported being emotional and having 
anger outbursts and nightmares.  He was seen for regular 
therapy appointments, and in August 2004 he had increased 
intrusive symptoms of PTSD.  

A June 2004 private treatment record shows that the veteran 
was seen for complaints of dizziness.  In a July 2004 private 
Health History record, the veteran complained of almost daily 
vertigo, which produced periodic dizzy spells.  

In a September 2004 examination report by the Balance 
Assessment and Rehabilitation Department, the veteran 
reported recurring vertigo for many years.  A canalith 
repositioning procedure (CRP) had been helpful.  He reported 
that when he changed positions he felt faint and had to sit 
or lie down, and that his problem came in spells and was 
getting worse.  His symptoms were present when walking, 
standing, or changing positions.  In a September 2004 
consultation letter from a private ENT physician, Dr. H., it 
was noted that the veteran was seen for further evaluation of 
his balance system.  He had recurring vertigo for many years, 
but the episodes only lasted a short period of time.  A CRP 
was done and helped, but the symptoms later recurred.  The 
impression was BPPV (benign paroxysmal postural vertigo), 
right.  A repeat CRP was done.  

On VA examination in November 2004, it was noted that when 
the veteran had begun psychiatric treatment in October 2004, 
his symptoms included irritability, hypervigilance, 
nightmares, and memories triggered by war news.  On VA 
examination his symptoms were found to be better and the 
Zoloft had reportedly started to help.  It was noted that the 
veteran was usually stoic, but had started to have rages and 
tearfulness, and had intrusive and distressing memories of 
combat a couple of times a month.  He was up and down at 
night, but had no bad dreams since being on Zoloft.  He 
reported he had one sister who he called regularly because 
she lived with their 89 year old mother.  He did not keep in 
touch with brother, who he last saw in July.  He had been 
married for 43 years, and had one son and two grandsons who 
he called and sent cards to.  The veteran described his usual 
day, and indicated he would go to the casino, play golf, and 
would sit on the porch and read and talk to an older 
neighbor.  He had organized a tournament for people to play 
golf, but reported he did not talk to people much.  He 
reported he sometimes went to community events, but only with 
his wife.  

In November 2004, on the VA examination, mental status 
evaluation showed no impairment of thought processes or 
communication, no delusions, no hallucinations, and good 
hygiene and grooming.  The veteran was cooperative and 
friendly, and his mood was appropriate to the content.  His 
eye contact was fair to good.  He had suicidal ideation, and 
had wished to be dead, but would not do it because of his 
wife.  He was not homicidal.  His long and short term memory 
were good.  He became panicky when he had to make decisions 
and could not do it.  He described his spirits as "pretty 
good" and much better than before he started medication.  He 
had difficulty getting to sleep at night.  There were no 
signs or symptoms of psychosis.  His insight was generally 
good, although he did minimize his symptoms because he was 
embarrassed by them.  His judgment was good.  The examiner 
noted that the veteran described symptoms of PTSD that became 
a problem when talk about the Iraq war started up, and that 
since then he had problems with memories, dreams, 
hypervigilance, edginess, and irritability.  He claimed that 
the irritability became such a problem at work that he 
retired one year earlier than planned.  It was noted that 
Zoloft had helped, but his symptoms were still present.  The 
diagnoses included PTSD and a GAF score of 35 was reported.  
The examiner noted that the veteran's psychosocial 
functioning was fair with medication, his quality of life was 
fair, and the prognosis was poor.  

On VA audiological examination in November 2004, the veteran 
reported having bilateral and constant tinnitus that began in 
the 1970s.  

By January 2005 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
rating, effective from June 17, 2004.  The RO also denied a 
rating in excess of 10 percent for "tinnitus with history of 
benign positional vertigo and labyrinthitis", pursuant to 
Diagnostic Code (DC) 6260, which the RO noted had been 
"formerly coded as 6204".  

A March 2005 private treatment record shows that the veteran 
was seen for follow-up for intermittent dizziness, with no 
improvement.  He reported he still had recurring vertigo, and 
that the CRP helped temporarily.  He reported right-side 
symptoms with true disabling vertigo, with staggering gait, 
etc.  The impression was recurring BPPV (R).  

Received in June 2005 were four lay statements submitted by 
the veteran, in which his friend, wife, and neighbors 
described his problems with balance and dizziness.  A friend, 
L.D.B., indicated that the veteran would sometimes stagger 
when he walked or when he first stood, and that he had 
problems with bending over and changing positions.  His wife 
indicated that he had suffered with dizzy spells off and on 
since 1968, and had fainted numerous times.  She claimed he 
had dizzy episodes for several days at a time and even missed 
work.  She reported that the veteran learned to live with 
this because he usually felt the spell coming and on and 
would sit down or lean on something until it passed.  She 
reported that he bumped into her and staggered, especially 
when first standing up or going down stairs.  One neighbor 
reported that the veteran had problems with dizziness almost 
everyday, that sometimes he had dizzy spells for several days 
at a time and was unable to do anything physical, and that he 
sometimes staggered when he walked and bumped into things.  
Another neighbor reported that he had problems doing simple 
tasks, such as working on something over his head or climbing 
a ladder, and indicated that the veteran liked to play golf 
but because of dizziness was often unable to play.

VA treatment records dated from February 2005 through June 
2006 showed ongoing treatment for PTSD, including medication 
and individual therapy.  In February 2005 the diagnosis was 
PTSD and depressive episode, recurrent.  A GAF score of 35 
was assigned.  In April 2005, the veteran was not sleeping 
well and was more depressed and angry.  The news from Iraq 
seemed to bother him more than it had before.  His thoughts 
were well organized and his affect was tense and depressed.  
In May 2005, he reported he resumed taking Trazadone and was 
sleeping much better.  He was tearful when talking about 
military trauma.  In June 2005, he complained that the recent 
Memorial Day holiday exacerbated his PTSD.  He was found to 
be alert and oriented, and had well organized thoughts.  The 
diagnosis was severe PTSD.  In December 2005, the veteran 
reported his condition had gotten better with treatment, 
except for his increasing feelings of irritability and anger, 
which had led to verbal altercations with his wife and 
others.  A GAF score of 40 was assigned. 

The treatment records further show that in March 2006 he said 
he had been feeling less irritable, and his sleep had 
improved some.  On examination his speech was coherent and 
relevant, his thought processes were logical and goal 
directed, his mood was constricted, and there was no evidence 
of psychosis, mania, anxiety, or cognitive deficits.  A GAF 
score of 40 was assigned.  In April 2006, his PTSD was found 
to be moderate to severe.  In May 2006, he reported being 
isolated from many contacts, usually in his home.  
Occasionally he got out to golf with a select few.  He had 
intrusive thoughts and images, and his nightmares had 
decreased, but he stated when they occurred they were 
disruptive.  In June 2006, the veteran reported h had not 
experienced much change in his condition since his prior 
visit of March 2006, but he felt better than one year prior.  
He had been able to stay relatively busy, and had been able 
to enjoy some activities such as playing golf and the slot 
machines from time to time.  

In a letter dated in December 2005, a private ear, nose, & 
throat (ENT) specialist, Dr. H, reported treating the veteran 
for benign paroxysmal positional vertigo (BPPV), which 
recurred often several times a week and which not only 
provoked dizziness, but staggering and falling.  The veteran 
had reportedly been on routine vestibular exercises, but 
continued to be symptomatic.  Dr. H indicated that the 
veteran also had tinnitus with high frequency sensorineural 
hearing loss, which was probably unrelated to the dizziness, 
staggering, and falling.

On VA examination for ear diseases in January 2006, the 
veteran reported having vertigo since 1968.  He reported this 
occurred several times a week and consisted of falling to the 
right, staggering, and occasional loss of consciousness 
several times over the years.  He claimed that the episodes 
disappeared for a few years and then started again two years 
prior.  He had been on medication without relief and 
underwent maneuvers which provided occasional temporary 
relief, but no long term cure.  The examiner noted that the 
veteran had been diagnosed with both chronic labyrinthitis 
and benign positional vertigo in the past.  The examiner 
noted that the veteran got dizzy several times a week, but 
also had foot neuropathy, which affected his steadiness of 
gait in general, and so the veteran did stagger.  There was 
no Meniere's syndrome or complications of ear disease shown 
on examination.  The diagnoses were vertigo and tinnitus.

In an October 2006 letter from the veteran's VA therapist, 
G.M. (submitted along with a waiver of RO review), it was 
noted that the veteran's PTSD symptoms were "disabling" and 
had "impaired his career, and social life".  G.M. indicated 
that the veteran's current symptoms were severe and included 
intense intrusive thoughts, nightmares, intense emotional 
distress when exposed to reminders of trauma events, 
physiological reactivity to reminders of the trauma events, 
avoidance behaviors, including markedly diminished interest 
in activities, detachment and estrangement, restricted range 
of affect, and sense of a foreshortened future.  G.M. also 
indicated that the veteran had hyperarousal symptoms 
including sleep disturbances, anger and rage episodes, 
concentration problems, startle response, and hypervigilance, 
opined that the veteran had severe limitations in all major 
areas of his life, and said his employment had suffered from 
the severity of his PTSD symptoms, noting that when his 
symptoms exacerbated following the 9/11 terrorist attacks and 
the invasion of Iraq, the veteran opted to retire earlier 
than expected, as he was no longer able to manage his anger 
he directed at his co-workers.  G.M. indicated that the 
veteran was unable to maintain employment due to the severity 
of his anger and distrust of others and conflicts with co-
workers.  G.M. also noted that the veteran had severe 
impairment in social relationships as he isolated from people 
other than whose wife, who he claimed he relied on to 
motivate him to do most of his activities, including 
grooming.  It was noted that the veteran reported obsessional 
rituals such as checking the locks and patrolling the 
neighborhood, and a feeling of hopelessness and severe 
depression and a belief that life had lost meaning for him.  
He reported anger at seemingly insignificant issues and 
anxiety tat overwhelmed him and produced anxiety attacks.  He 
continued to have frequent nightmares and was unable to 
return to sleep.  He had no occasion contemplated suicide as 
a means to alleviate his discomfort from the PTSD symptoms.  
G.M. noted that although the veteran had made some 
improvement as he participated in counseling, his prognosis 
remained guarded.  G.M. opine that due to the severity of the 
veteran's symptoms, he was unemployable and had severe social 
limitations.  

In October 2006, the veteran testified at a video conference 
hearing that he had chronic dysfunction in his middle ear, 
that had an onset during service.  He reported that he had 
episodes since then, and that the episodes got really bad 
three years prior, at which time he was diagnosed with BPPV 
and underwent maneuvers to try and fix the problem.  He 
reported that his vertigo affected him everyday, and that he 
could not climb a ladder, could not look up too much without 
getting dizzy, and could not do many common things without 
getting dizzy or having vertigo, or stumbling when he walked.  
He testified he took medication for vertigo, but it never 
worked.  With regard to PTSD, he testified that he did not 
have any symptoms until 2002 or 2003, between the 9/11 
attacks and the invasion of Iraq.  He indicated that he had 
retired a year or two early (in July 2003), and said he was 
going to wait until he was 62 or older (when he would have 
Social Security) to retire from his second job.  He testified 
that his job was stressful and that on the job he got into 
arguments every day and was yelling at people and that if he 
had tried to hang round until retirement, he would have 
probably been fired.  He testified that he got angry over the 
simplest little things.  He claimed he took three medications 
for his depression and rage.  He testified he could not be 
employed because he had low tolerance and people just upset 
him.  He played golf, but would not play with others and 
sometimes was too upset to play golf.  He testified that in 
reference to his therapists report of "panic attacks", he 
did not know if it was a panic attack, but just knew that 
there were things he could not do because he became so upset, 
such as whenever he had a decision to make, he had a hard 
time, and with his memory.  He testified that it was his wife 
who made him get up and take a shower and brush his teeth, 
and that if she were not there he would not get up.  He 
claimed that his wife also made him play golf and made him go 
over the neighbors, who were their friends.  He testified he 
saw his social work and psychiatric every four to six weeks.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

A.  Increased Rating for Benign Positional Vertigo,
Labyrinthitis, and Tinnitus

By July 1991 rating decision, the RO granted service 
connection for "benign positional vertigo, labyrinthitis, 
and tinnitus", and indicated that all three disabilities 
would be "included under one diagnosis".  A 10 percent 
rating was then assigned, effective from January 1, 1991, 
under the version of Diagnostic Code 6204 in effect at that 
time.

By January 2005 rating decision, the RO denied a rating in 
excess of 10 percent for "tinnitus with history of benign 
positional vertigo and labyrinthitis", pursuant to DC 6260, 
which the RO noted had been "formerly coded as 6204".  

Under Diagnostic Code 6260, a maximum 10 percent rating is 
warranted for recurrent tinnitus.  Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  However, the pertinent regulations do not 
prohibit the award of separate compensable ratings for 
associated symptomatology; thus, separate ratings must be 
considered by the Board.  Pursuant to Note (1) following DC 
6260, a separate evaluation for tinnitus may be combined with 
an evaluation under DCs 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  

After reviewing the evidence of record, and applying the 
benefit-of- the-doubt rule, 38 U.S.C.A. § 5107(b), the Board 
concludes that the veteran's benign positional vertigo and 
labyrinthitis warrant the assignment of a separate 
compensable rating of 30 percent under Diagnostic Code 6204, 
which pertains to peripheral vestibular disorders.  Pursuant 
to DC 6204, a 10 percent evaluation is warranted for 
occasional dizziness.  A maximum 30 percent evaluation is 
awarded for dizziness and occasional staggering.  

In the present case, the private treatment records, lay 
statements from the veteran, his friends, and his wife, and a 
VA examination report dated in January 2006, show that the 
veteran has been diagnosed with BPPV (benign paroxysmal 
positional vertigo), which has caused the veteran to have 
dizziness more than occasionally, along with staggering.  
Although it was noted that the veteran has foot neuropathy 
which affects his gait, his private ENT doctor has 
essentially attributed his staggering to his BPPV.  
Therefore, giving the veteran the benefit of the doubt, we 
believe a separate 30 percent rating under DC 6204 is 
warranted, as the veteran has consistently reported dizziness 
and staggering attributed by medical examiners to BPPV his 
bilateral ear disorder.  As 30 percent is the maximum rating 
allowed under Diagnostic Code 6204, the Board notes that a 
higher rating would only be warranted if the veteran had 
Meniere's syndrome (DC 6205)or malignant neoplasm of the ear 
(DC 6208), neither of which has been shown by the evidence of 
record.  

The Board will also consider whether referral for 
consideration of an extraschedular rating is warranted under 
38 C.F.R. § 3.321.  In that regard, the Board notes that the 
evidence discussed herein does not show that the service-
connected benign positional vertigo, labyrinthitis, and 
tinnitus at issue presents such an unusual or exceptional 
disability picture as to render impractical the application 
of the regular schedular standards.  In particular, the 
veteran has not required any periods of hospitalization due 
to this disability, nor has he alleged or the evidence shown 
that the veteran's benign positional vertigo, labyrinthitis, 
and tinnitus has caused marked interference with employment.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted. 

B.  Rating in Excess of 10 Percent for PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this case, the period in question is from June 
17, 2004, to the present.

The veteran's PTSD is currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

Pursuant to DC 9411, a 10 percent rating is to be assigned 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has considered the available pertinent evidence 
covering the period from June 17, 2004 to the present, and 
concludes that an increased, 30 percent rating is warranted 
for PTSD under the criteria for evaluating psychiatric 
disorders in DC 9411; Fenderson, supra.  We further conclude 
that the veteran's impairment from PTSD is not of such 
magnitude as to support assignment of a 50 percent rating.  
In reaching these determinations, the Board has been mindful 
of the of the benefit-of-the-doubt doctrine.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996). 38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The medical evidence relating to the veteran's psychiatric 
disability since June 14, 2004, consists of VA clinical 
records, Vet Center records, a VA examination, and a letter 
from the veteran's VA therapist.  

VA clinical records indicate that the veteran's PTSD, during 
the period in question, has been manifested primarily by 
sleep disturbances, irritability, anger problems, 
constriction of affect and emotional range, and anxiety 
problems.  Although the veteran reported sleep problems, he 
also indicated that his psychiatric medication helped with 
this.  Although he did indicate he thought about suicide, he 
also indicated he would never do it because of his wife.  
Additionally, mental status examinations have consistently 
demonstrated that the veteran maintains his appearance 
adequately; speech is coherent; thought content and process 
are normal; and he is alert and oriented to time, person and 
place.

The medical evidence depicting the extent of the veteran's 
psychiatric disability since June 17, 2004, reflects that GAF 
scores varied primarily in the range from 35 to 40.  A GAF 
rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  A GAF score of 31 to 40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work).  
The GAF score is, however, only one factor to be considered 
in ascertaining the degree of impairment caused by the 
veteran's psychiatric illness.  The Board also notes that 
while the examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered, it is not determinative of the percentage rating 
to be assigned as the rating depends on evaluation of all the 
evidence.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.

With regard to whether a higher rating of 50 percent is 
warranted for PTSD during the time period in question, the 
Board notes that the veteran's disability picture due to his 
service-connected PTSD more nearly approximates the criteria 
for a 30 percent rating than for a 50 percent rating.  38 
C.F.R. § 4.7.  

With regard to the specific criteria for a 50 percent rating, 
although the veteran has had a flattened affect, he also been 
found to have a euthymic affect.  On his initial intake for 
treatment for PTSD he was crying.  On numerous mental status 
examinations, the veteran was found to be alert and oriented, 
and no problems with his speech were noted.  While the 
veteran's therapist described him as having panic 

attacks, and his problems with anxiety were noted, the 
veteran testified that his panic attacks involved situations 
where he had to make a decision.  Treatment records show that 
the veteran was able to follow his treatment courses for 
numerous medical problems, and he neither reported, nor has 
the evidence shown, he has any difficulty in understanding 
complex commands.  He complained of some memory problems, but 
on clinical evaluation he was found to have an intact and 
good memory.  There were no clinical findings of impaired 
judgment made, and likewise, with regard to the veteran's 
thinking and thought processes, no impairment or problems 
were ever noted on the numerous mental status examinations of 
record. 

The veteran did have disturbances of mood and motivation, 
including crying and depression, but treatment records showed 
that the veteran's mood improved with his psychiatric 
medication.  He reported difficulty in establishing and 
maintaining effective work and social relationships, however, 
the record reflects he has a good relationship with his wife, 
and maintains contact with his sister and his son and 
grandchildren.  It has been reported that he converses with 
his neighbors, and also plays golf with others.  He also 
reported improved sleep when taking his psychiatric 
medication.  While the veteran did submit an October 2006 
note from his social worker, which would tend to show that 
his PTSD symptoms had worsened, the Board notes that the 
report, when considered with the VA treatment records, does 
not show that the veteran's disability picture due to his 
service-connected PTSD approximates the criteria for a 50 
percent rating.  

Thus, for the reasons discussed above, the Board concludes 
that the criteria for a 30 percent rating for PTSD, but no 
more, have been met, effective from June 17, 2004, the 
effective date of service connection.  Fenderson, supra.

As above, the Board has considered whether referral of this 
claim for consideration of an extraschedular evaluation is 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  
Referral for extraschedular evaluation, however, is based on 
a finding that the disability in concern presents "such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the 

regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
There is no evidence of any of these factors associated with 
PTSD in this case.  Accordingly, the Board finds that the 
criteria for referral of the veteran's PTSD for consideration 
of an extraschedular rating have not been met. 


ORDER

A 30 percent rating for benign positional vertigo and 
labyrinthitis is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A rating in excess of 10 percent for tinnitus is denied. 

A 30 percent rating is granted for PTSD, effective from June 
17, 2004, subject to the laws and regulations governing the 
award of monetary benefits.



_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


